Case 3:14-cv-00459-DJH-DW Document 200 Filed 04/19/19 Page 1 of 2 PageID #: 4631




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

  KRUTI DESAI et al.,                                                                  Plaintiffs,

  v.                                                          Civil Action No. 3:14-cv-459-DJH

  CHARTER COMMUNICATIONS, LLC,                                                       Defendant.

                                           * * * * *

                                   AMENDED JUDGMENT

        In accordance with the Memorandum Opinion and Order entered March 29, 2019 (Docket

 No. 196), and notwithstanding Plaintiffs’ objection (see D.N. 199), the prior Judgment (D.N. 179)

 is hereby AMENDED as follows:

        (1)    Judgment is entered in favor of Plaintiffs against Defendant Charter

 Communications, LLC in the following amounts:

               (a)     Kruti Desai
                       Compensatory damages:         $350,000.00
                       Punitive damages:             $350,000.00

               (b)     Melanie B. Fink
                       Compensatory damages:         $350,000.00
                       Punitive damages:             $350,000.00

               (c)     Belinda Gale Parkerson
                       Compensatory damages:         $350,000.00
                       Punitive damages:             $350,000.00

               (d)     Jeremy Parkerson
                       Compensatory damages:         $350,000.00
                       Punitive damages:             $350,000.00

               (e)     Daniel Popp
                       Compensatory damages:         $350,000.00
                       Punitive damages:             $350,000.00




                                                1
Case 3:14-cv-00459-DJH-DW Document 200 Filed 04/19/19 Page 2 of 2 PageID #: 4632




                      (f)   James Ross
                            Compensatory damages:        $350,000.00
                            Punitive damages:            $350,000.00

                      (g)   Carolyn Vincent
                            Compensatory damages:        $350,000.00
                            Punitive damages:            $350,000.00

           (2)        This action is DISMISSED with prejudice and STRICKEN from the Court’s

 docket.

           (3)        This is a FINAL and APPEALABLE Judgment, and there is no just cause for

 delay.

           April 19, 2019




                                                           David J. Hale, Judge
                                                        United States District Court




                                                    2
